DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on February 27, 2019 and July 27, 2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 4, 6, 8, 9, 11, 14, 16, 20, 22, 24, 25, 27 – 29, 31, 33, 35, 37 – 38 and 44 - 47 are allowable over the Prior Art of Record because it fails to teach or suggest a plug gauge comprising a plurality of first contact elements, wherein each first contact element of said plurality of first contact elements is at least partially received in a respective one of said plurality of first openings in said housing; a plurality of second contact elements, wherein each second contact element of said plurality of second contact 

Claims 40 – 43 are allowable over the Prior Art of Record because it fails to teach or suggest a plug gauge comprising a plurality of first contact elements, wherein each first contact element of said plurality of first contact elements is at least partially received in a respective one of said plurality of first openings in said housing; a plurality of second contact elements, wherein each second contact element of said plurality of second contact elements is at least partially received in a respective one of said plurality of second openings in said housing; a second plunger received in said internal volume of said housing and defining a second plunger axis that is aligned with said longitudinal axis of said housing, said second plunger being movable relative to said housing along said second plunger axis, wherein said second plunger is biased into engagement with said plurality of second contact elements to urge said plurality of second contact elements radially outward through said plurality of second openings; and a second sensor sensing 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
February 11, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861